Exhibit 10.9.2

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

ATTACHMENT A

PROJECT RIDER #3

This Rider #3 (“Rider”) is issued pursuant to the Collaboration Agreement
(“Agreement”), effective November 10,2017, between Magenta Therapeutics
(“Magenta”) and Be The Match BioTherapies, LLC (“BTMB”) and incorporates all of
the terms and conditions therein. The effective date of this Rider shall be the
date of the final signature executing this Rider.

POINT OF CONTACT

Be The Match BioTherapies - 500 N 5th St.. Minneapolis. MN 55401

  •  

Contact: [***]

  •  

Phone:   [***]

  •  

E-mail:  [***]

Magenta Therapeutics -100 Technology Square. 5th Fl. Cambridge. MA 02139

  •  

Contact: [***]

  •  

Phone:   [***]

  •  

E-mail:  [***]

BTMB and Magenta (each a “Party” and collectively the “Parties”) agree as
follows:

 

A.

STATEMENT OF WORK.

BTMB will provide the following services:

Process Development

Develop and document the procedures and training required to implement services
for Magenta’s study. This will include one information session delivered via
WebEx for each clinical site. Information sessions will include a presentation
of the visual aide that BTMB will create and a brief review of the Magenta
project.

Search Strategy Assistance

BTMB will assist transplant centers (“TC” or “TCs”) when requested to help
determine available cord blood unit(s) (“CBU” or “CBUs”) that best meet
Magenta-defined criteria for CBU attributes. BTMB will also provide consultation
regarding other cord blood product related questions that may arise from the
TCs.

Case Management

BTMB will provide designated Case Manager(s) (“CM” or CMs”) to assist in end to
end management of CBU requests and cases. The TCs and BTMB will use currently
available technology to assist in the ordering and logistics of the CBUs from
the cord blood banks to Magenta’s identified manufacturing facility. BTMB will
provide Magenta and the manufacturer(s) with required updates outside of the
current available technology. BTMB

 

Page 1 of 4

Services Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

will also coordinate delivery of a charged dry shipper to Magenta’s identified
manufacturing facility prior to the second phase of shipment of the manufactured
therapy to the TC, schedule and manage shipment of the manufactured therapy to
the TC and return of the empty dry shipper, and provide logistics support for
all phases of shipment (the “Product Logistics”).

Supply Chain Logistics

BTMB will utilize mutually agreeable service provider(s) for the shipment of the
CBU and final product and ensure that all required regulations are met.

 

B.

PROJECT CHANGES.

The Parties understand that in order to reflect changes to this Rider, the Rider
will be subject to amendment by the Parties. Each party’s respective Point Of
Contact identified above may request or submit a written request for change to
the other party’s Point of Contact. The request for change should describe in
appropriate detail the nature, extent and proposed manner of performance of the
proposed change, related implications (if any) arising there from and estimated
scheduling, pricing and cost information relating thereto. Written approval or
rejection of the requested change will be provided within [***] from the date of
receipt.

 

C.

COMPENSATION OF BTMB.

BTMB shall be compensated in exchange for the provision of services in
accordance with the terms of the Agreement in accordance with the Payment
Schedule set forth below. All amounts due under this Payment Schedule will be
invoiced in United States Dollars as follows:

 

  1.

Payment Schedule

 

  1.1

Process Development

Magenta agrees to pay BTMB upon execution of this Rider $[***] ([***] dollars)
for activities related to the development of standard operating procedures and
BTMB staff training to support Magenta’s clinical study. Half ($[***]) of the
fee will be billed upon contract execution and the other half ($[***]) will be
invoiced upon the completion of the Process Development steps.

 

  1.2

Search Strategy

Magenta agrees to pay BTMB $[***] ([***] dollars) for each Search Strategy
Advice report requested by and delivered to a TC for a CBU that is subsequently
requested for Magenta manufacturing by aforementioned TC.

 

  1.3

Case Management

Magenta agrees to pay BTMB $[***] ([***] dollars) for end-to-end management of
each patient’s CBU needs and Product Logistics.

 

Page 2 of 4

Services Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  1.4

Logistics Costs

Magenta agrees to pay all actual shipping fees (billed at cost) associated with
the BTMB facilitation of the CBU from the manufacturer to the TC. BTMB will not
mark up these fees and work to secure the best possible pricing for Magenta
while maintaining the needed compliance and chain of custody requirements.

 

  2.

Travel

Any travel by BTMB personnel under this Rider shall be approved in writing in
advance by Magenta. All travel and any reasonable expenses associated with
pre-approved travel will be reimbursed by Magenta in accordance with the
applicable BTMB travel policies and procedures in effect at such time as the
travel and/or travel expenses are incurred by BTMB. BTMB will use its own
designated travel agency to book pre-approved travel. Travel expenses incurred
will be categorized as “Travel” on BTMB invoices and will be appropriately
described.

 

  3.

Invoice.

BTMB may use its own invoice format referencing this Rider or Purchase Order
assigned. All BTMB invoices shall be sent to the Magenta Point of Contact
provided at the address listed above or via email to Magenta Accounting at
[***].

On a monthly basis, BTMB will invoice Magenta for CBUs delivered to TC during
the prior month at a rate of $[***] for each unit and / or search strategy
advice services provided at a rate of $[***] per instance. All duly issued
invoices are due and payable within [***] from invoice date in currency USD.
Invoice number must be included with payment.

For automated clearing house (ACH) remit funds (free of all bank fees) to:

[***]

Magenta is not required to pay any amounts, costs or expenses, except as
expressly set forth in this Section (C).

 

D.

TERM.

The term of this Rider shall commence on the Rider effective date set forth
above and continue and remain in effect through [***] from the Rider effective
date.

 

E.

TERMINATION OF RIDER.

Upon the effective date of any termination, BTMB shall immediately cease
performance of its Services. Magenta agrees to pay BTMB for all services
performed through the effective date of termination.

This Rider must be signed by individuals authorized to legally bind their
respective Parties.

 

Page 3 of 4

Services Agreement



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

BE THE MATCH BIOTHERAPIES, LLC     MAGENTA THERAPEUTICS By:   /s/ Brian Lindberg
    By:   /s/ Karen M. Nichols   Authorized Signature       Authorized Signature
  Brian Lindberg       Karen M. Nichols   (Typed/Printed Name)      
(Typed/Printed Name) Title:   Corporate Vice President     Title:   VP,
Regulatory and Quality Date:   Sep 6, 2018     Date:   30 Aug 2018

 

Page 4 of 4

Services Agreement